Citation Nr: 1720964	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

In November 2014, the Board reopened the instant claim, finding that new and material evidence had been received, and denied service connection for hepatitis C.

The case was most recently before the Board in February 2017 after the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  At that time, the Board further developed the case, consistent with a June 2016 Memorandum Decision by the Court.  Specifically, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in March 2017.  The Board notes that the Veteran was furnished a copy of such opinion later that month.  See 38 C.F.R. § 20.903.  In May 2017, the Veteran's indicated that he had no additional argument or evidence to submit.  In May 2017, the Veteran's representative submitted written brief.


FINDING OF FACT

The Veteran's hepatitis C did not manifest during service and is not related to service.



CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Facts and Analysis

The Veteran contends that he contracted hepatitis C from an in-service inoculation given via an air gun injection.  See Board hearing transcript at 4.

The Board notes that post-service VA treatment records show that the Veteran has a history of chronic hepatitis C, which is consistent with a June 1992 laboratory report from Hennepin County Medical Center (HCMC) showing the presence of hepatitis C antibodies.  Thus, the Veteran has the claimed current disability.  However, the Veteran has not contended, and his available service treatment records do not reflect, treatment for or a diagnosis of hepatitis C while in service.  The Board notes that, in its November 2014 decision, it found that air gun immunizations at least as likely as not occurred as described by the Veteran at the Board hearing.  Therefore, the appeal turns on the nexus element of the claim for the disease diagnosed at least a decade after service.

In its November 2014 decision denying service connection for hepatitis C, the Board relied, in part, on the negative nexus opinion provided in an April 2012 VA examination report.  However, in its June 2016 Memorandum Decision, the Court found that at least part of such report was "virtually indiscernible," and the Court explained:

[T]he examiner's opinion is inadequate because it did not sufficiently articulate the logical link between the cited data and the ultimate conclusion, nor did it articulate how the [Veteran] could have no medically relevant risk factors for hepatitis C other than air gun inoculation yet still be found less likely than not to have incurred the disease by those means.

See Memorandum Decision at 5.  Therefore, the Board requested the VHA opinion noted above, received in March 2017, in order to obtain an adequate nexus opinion.

In addition to the Veteran's treatment records and the March 2017 VHA opinion, the evidence for consideration includes the Veteran and his representative's statements and arguments, which they contend are supported by submitted internet articles and a 2005 Board decision.

The Veteran's representative before the Court, in an August 2015 Appellant's Brief, argues that a June 2004 VBA (Veterans Benefits Administration) Fast Letter found transmission of hepatitis by air gun injections to be biologically plausible.  The medical expert (Dr. A.L.), an infectious disease physician who provided the March 2017 VHA opinion, acknowledged this plausibility but stated that there are no documented cases of such transmission occurring with "Jet Injectors."

Furthermore, Dr. A.L. cited other risk factors for hepatitis C transmission in this case to include the following evidence: a 2009 VA treatment record showing a history of blood transfusion in 1985, at which time such transfusions were not screened for hepatitis C; a history of intranasal cocaine use; and the Veteran being born in 1958, making him part of the "baby boomer" age cohort.  Regarding the Veteran's age cohort, Dr. A.L. explained that it has a higher rate of hepatitis C than the general population, accounting for only 27 percent of the total population but 75 percent of hepatitis C infections.  The VHA opinion provides a source for this explanation.

Additionally, according to Dr. A.L. the lack of a known route of transmission, e.g., intravenous-drug use, does not implicate the Jet Injector as the cause of the Veteran's hepatitis C.  Dr. A.L. stated that the Centers for Disease Control and Prevention says that up to 45 percent of patients that have hepatitis C do not report any specific risk factors.  In summary, Dr. A.L. concluded that it is less likely than not that the Veteran acquired hepatitis C through Jet Injector exposure, based on the Veteran's "age cohort's susceptibility to hepatitis C in the absence of known risk factors, combined with the lack of documentation of the Jet Injector as a risk factor . . . ."

Regarding the Veteran's submitted internet articles and 2005 Board decision, the Board does not find such evidence to be persuasive regarding the nexus element here.  As stated in a November 2015 Appellee's Brief by VA's General Counsel, such articles, which are not "medical treatises" as the Veteran's representative asserts, only indicate a general relation between the use of unsterilized inoculation guns in the military and veterans with hepatitis C.  See Appellee's Brief at 11.

Furthermore, the Appellee's Brief points out that the facts in the November 2005 Board decision, purportedly supporting the nexus element here, differ from the instant case in one significant aspect: the November 2005 case included etiological opinions, from both private and VA physicians, establishing a causal link between the veteran's hepatitis C and inoculation guns in that case.  See Appellee's Brief at 12.  Importantly, the Veteran has not submitted any such opinions with respect to the facts in the instant case.

The Board finds that any determination as to the nature and etiology of hepatitis C is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the cause of such hepatitis because he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise, and therefore, the Veteran is not competent to offer a medical opinion regarding such a complex medical question.

Despite his contention regarding exposure to blood from fellow soldiers and an unsterilized inoculation gun, the Veteran has not submitted persuasive evidence showing that such exposure caused his hepatitis C.  A veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 5107(b)).  However, the Veteran's opinion regarding the etiology of his hepatitis C is not competent evidence and is afforded no probative weight.  Moreover, the VHA expert medical opinion specifically considered the Veteran's contended theories and the issues raised by the Court's Memorandum Decision, and thus, the Board affords such opinion great probative weight and finds it persuasive regarding the nexus element, on which this appeal turns.  The nexus element has not been substantiated here.

In sum, the Board must conclude that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and therefore, the claim of service connection for hepatitis C must be denied.  See 38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for hepatitis C is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


